UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/14 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. - DREYFUS LARGE CAP EQUITY FUND - DREYFUS LARGE CAP GROWTH FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund March 31, 2014 (Unaudited) Common Stocks98.7% Shares Value ($) Automobiles & Components2.3% Harley-Davidson Johnson Controls Banks4.3% Ocwen Financial a PNC Financial Services Group Wells Fargo & Co. Capital Goods10.0% Caterpillar Dover Eaton General Electric Honeywell International Ingersoll-Rand United Technologies Consumer Durables & Apparel1.1% PVH Consumer Services2.3% Las Vegas Sands Yum! Brands Diversified Financials8.5% Capital One Financial IntercontinentalExchange Group Invesco JPMorgan Chase & Co. State Street Energy12.0% Cabot Oil & Gas Chevron EP Energy, Cl. A b Exxon Mobil Halliburton Nabors Industries National Oilwell Varco Schlumberger Southwestern Energy a Valero Energy Food & Staples Retailing1.3% Costco Wholesale Food, Beverage & Tobacco5.9% Beam Mondelez International, Cl. A Monster Beverage a PepsiCo Philip Morris International Health Care Equipment & Services1.2% Express Scripts Holding Household & Personal Products1.8% Procter & Gamble Insurance3.9% Aon Fidelity National Financial, Cl. A MetLife Materials2.6% Celanese, Ser. A Freeport-McMoRan Copper & Gold Nucor Media2.9% Comcast, Cl. A Walt Disney Pharmaceuticals, Biotech & Life Sciences13.0% Actavis a Alexion Pharmaceuticals a Allergan Amgen Biogen Idec Bristol-Myers Squibb Gilead Sciences a Merck & Co. Pfizer Shire, ADR Teva Pharmaceutical Industries, ADR Thermo Fisher Scientific Retailing3.1% Amazon.com a Family Dollar Stores Lowe's Semiconductors & Semiconductor Equipment4.0% Avago Technologies Micron Technology a Taiwan Semiconductor Manufacturing, ADR Software & Services8.4% Adobe Systems a Facebook, Cl. A a Google, Cl. A a salesforce.com a ServiceNow a Splunk a Yahoo! a Technology Hardware & Equipment6.3% Alcatel-Lucent, ADR Apple Corning Seagate Technology Telecommunication Services1.0% AT&T Verizon Communications Transportation.8% Union Pacific Utilities2.0% CenterPoint Energy Sempra Energy Total Common Stocks (cost $343,463,878) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,354,099) c Investment of Cash Collateral for Securities Loaned.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,050,167) c Total Investments (cost $348,868,144) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $1,040,596 and the value of the collateral held by the fund was $1,050,167. c Investment in affiliated money market mutual fund. At March 31 2014, net unrealized appreciation on investments was $61,264,697 of which $65,123,031 related to appreciated investment securities and $3,858,334 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited)  Value (%) Pharmaceuticals, Biotech & Life Sciences Energy Capital Goods Diversified Financials Software & Services Technology Hardware & Equipment Food, Beverage & Tobacco Banks Semiconductors & Semiconductor Equipment Insurance Retailing Media Materials Automobiles & Components Consumer Services Utilities Household & Personal Products Money Market Investments Food & Staples Retailing Health Care Equipment & Services Consumer Durables & Apparel Telecommunication Services Transportation .8  Based on net assets. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ - - Equity Securities - Foreign Common Stocks+ - - Mutual Funds - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund March 31, 2014 (Unaudited) Common Stocks99.9% Shares Value ($) Automobiles & Components2.4% Harley-Davidson 5,860 390,335 Johnson Controls 5,960 282,027 Banks1.5% Ocwen Financial 5,390 a 211,180 Wells Fargo & Co. 4,200 208,908 Capital Goods10.4% Boeing 3,500 439,215 Caterpillar 3,660 363,694 Dover 6,100 498,675 Honeywell International 6,770 627,985 Ingersoll-Rand 9,660 552,938 United Technologies 3,490 407,772 Consumer Durables & Apparel2.0% NIKE, Cl. B 7,420 Consumer Services2.4% Las Vegas Sands 8,260 Diversified Financials1.8% IntercontinentalExchange Group 1,000 197,830 Invesco 8,428 311,836 Energy7.1% Baker Hughes 5,600 364,112 EOG Resources 1,780 349,183 EP Energy, Cl. A 4,000 78,280 Gulfport Energy 5,390 a 383,660 Halliburton 5,770 339,795 Valero Energy 8,300 440,730 Food & Staples Retailing1.5% Costco Wholesale 3,780 Food, Beverage & Tobacco5.5% Hillshire Brands 6,270 233,620 Mondelez International, Cl. A 4,780 165,149 Monster Beverage 5,450 a 378,503 PepsiCo 4,760 397,460 Philip Morris International 4,310 352,860 Health Care Equipment & Services1.0% Catamaran 5,950 a Household & Personal Products2.7% Colgate-Palmolive 4,330 280,887 Procter & Gamble 5,970 481,182 Materials3.6% Celanese, Ser. A 5,200 288,652 Nucor 7,900 399,266 Praxair 2,260 295,992 Media3.6% Comcast, Cl. A 11,100 555,222 Walt Disney 5,500 440,385 Pharmaceuticals, Biotech & Life Sciences12.9% Acadia Pharmaceuticals 8,265 a 201,088 Actavis 1,950 a 401,408 Alexion Pharmaceuticals 1,200 a 182,556 Allergan 2,600 322,660 Amgen 2,260 278,748 Biogen Idec 1,180 a 360,927 Bristol-Myers Squibb 10,290 534,566 Gilead Sciences 6,500 a 460,590 Incyte 4,080 a 218,362 Shire, ADR 2,470 366,869 Thermo Fisher Scientific 2,010 241,682 Real Estate.8% DDR 12,810 b Retailing8.3% Amazon.com 1,920 a 646,118 Best Buy 10,800 285,228 Lowe's 11,610 567,729 Tiffany & Co. 4,580 394,567 TripAdvisor 3,180 a 288,076 Urban Outfitters 3,230 a 117,798 Semiconductors & Semiconductor Equipment5.6% Avago Technologies 6,740 434,123 Freescale Semiconductor 14,280 a 348,575 Micron Technology 18,050 a 427,063 Skyworks Solutions 9,050 a 339,556 Software & Services16.3% Adobe Systems 5,510 a 362,227 Facebook, Cl. A 9,660 a 581,918 Google, Cl. A 930 a 1,036,494 LinkedIn, Cl. A 2,260 a 417,964 NetSuite 2,620 a 248,455 salesforce.com 5,100 a 291,159 ServiceNow 5,160 a 309,187 Splunk 4,080 a 291,679 Tableau Software, Cl. A 2,800 213,024 Workday, Cl. A 2,060 a 188,346 Yahoo! 9,140 a 328,126 Yelp 3,200 a 246,176 Technology Hardware & Equipment8.3% Apple 2,490 1,336,483 Ciena 12,890 a,c 293,119 QUALCOMM 5,230 412,438 Seagate Technology 4,790 269,006 Telecommunication Services.5% Verizon Communications 2,730 Transportation1.7% Union Pacific 2,580 Total Common Stocks (cost $20,042,588) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $26,945) 26,945 d Investment of Cash Collateral for Securities Loaned1.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $292,293) 292,293 d Total Investments (cost $20,361,826) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $290,185 and the value of the collateral held by the fund was $292,293. d Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $7,647,729 of which $7,760,239 related to appreciated investment securities and $112,510 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 16.3 Pharmaceuticals, Biotech & Life Sciences 12.9 Capital Goods 10.4 Retailing 8.3 Technology Hardware & Equipment 8.3 Energy 7.1 Semiconductors & Semiconductor Equipment 5.6 Food, Beverage & Tobacco 5.5 Materials 3.6 Media 3.6 Household & Personal Products 2.7 Automobiles & Components 2.4 Consumer Services 2.4 Consumer Durables & Apparel 2.0 Diversified Financials 1.8 Transportation 1.7 Banks 1.5 Food & Staples Retailing 1.5 Money Market Investments 1.2 Health Care Equipment & Services 1.0 Real Estate .8 Telecommunication Services .5 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 26,889,325 - - Equity Securities - Foreign Common Stocks+ 800,992 - - Mutual Funds 319,238 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 By: /s/ James Windels James Windels Treasurer Date: May 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
